DETAILED ACTION
This office action is in response to the instant application filed on 02/08/2021.
Claims 1-20 are pending of which claims 1 and 11 are independent claims.
This application is  examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 20200169991 to Lin (hereinafter “Lin”) in view of US. Pub. 20210028961 to Lee (hereinafter “Lee”).

Regarding claim 1: Lin discloses a method, comprising: transmitting, by a processor of an apparatus, receiving, by the processor, a PDCCH monitoring configuration compliant with the supported PDCCH monitoring capability from the network node(20200169991, see paragraph [0046], a slot may include multiple PDCCH monitoring spans; a UE may receive a PDCCH monitoring configuration, and each PDCCH monitoring occasion allocated by the PDCCH monitoring configuration may be fully contained in one of the PDCCH monitoring spans, a PDCCH monitoring capability of the UE may include a duplet (X, Y) or a triplet (X, Y, μ), where X is the minimum time separation between the start of two PDCCH monitoring spans, Y is the length of each PDCCH monitoring span, and μ is the numerology. X and Y may be in unit of symbols, the PDCCH monitoring capability may also include an indication whether a granularity of the limit of BDs and CCEs is slot-based or non-slot based (e.g., BD/CCE limit is configured per PDCCH monitoring span), for the value of μ please see Table 1 and it should noted that there are sub-slots within a slot because of the choice of the value of μ and the ID of a sub-slot and activity status and the number of sub-slots configured are shown in Table 3); determining, by the processor, a monitoring budget based on the PDCCH monitoring configuration and the supported PDCCH monitoring capability (20200169991, see paragraph [0047],  FIG. 1,  one slot may include fourteen symbols, and for a PDCCH monitoring capability (2, 2), the period of monitoring span, i.e., the time separation between the start of two spans is 2 symbols, and each monitoring span has a length of 2 symbols, and for another a PDCCH monitoring capability (2, 1), the period of monitoring span is 2 symbols, and each monitoring span has a length of 1 symbol; when a monitoring span has a period of 4 symbols, and each monitoring span has a length of 3 symbols, i.e., a PDCCH monitoring capability(4,3) ; when monitoring span has a period of 7 symbols, and each monitoring span has a length of 3 symbols a PDCCH monitoring capability(7,3); monitoring span has a period of 3 symbols, and each monitoring span has a length of 3 symbols, i.e.,  a PDCCH monitoring capability(3,3); and performing, by the processor, a PDCCH monitoring according to the monitoring budget(20200169991, see paragraph [0048] In one implementation, the PDCCH monitoring capability or the length of a sub-slot may be dynamically changeable according to different requirements., for example, for one requirement whether each sub-slot is activated or not may depend on the existence of URLLC traffic; when there is a need for scheduling URLLC data, a sub-slot may be activated; otherwise, the sub-slot may be deactivated to reduce power consumption. In one implementation, deactivation of a sub-slot may not be restricted in one slot. In one implementation, a set of sub-slots that are present in multiple slots may be deactivated (e.g., a specific sub-slot may remain deactivated for multiple slots), and as a result, a slot may be configured with eMBB PDCCH monitoring capability when the PDCCH monitoring spans for URLLC are deactivated, and the slot may be configured with URLLC PDCCH monitoring capability when the PDCCH monitoring spans for URLLC are activated), wherein the supported PDCCH monitoring capability comprises a supported span arrangement(20200169991, see paragraphs [0050-0051], a slot CCE limit of the first PDCCH monitoring configuration (e.g., for eMBB service) may be set according to Table 1 (e.g., slot-based CCE limit), i.e., the slot CCE limit of the first PDCCH monitoring configuration may be 56 when μ is 0; and for the second PDCCH monitoring configuration (e.g. for URLLC service), the maximum number CCEs may be configured per half slot (e.g., non-slot based CCE limit) according to Table 1,i.e., the slot CCE limit of the second PDCCH configuration may be 56×2=112 when μ is 0. It should be noted that the half-slot granularity used in the URLLC service is exemplary rather than limiting. Other sub-slot granularity may be used (e.g., one slot includes seven sub-slots) in different implementations, and  based on Table 1, the slot BD limit of the first PDCCH monitoring configuration may be 44 when μ is 0, while the slot BD limit of the second PDCCH monitoring configuration may be 44×2=88 when μ is 0).

 However, Lin does not explicitly teach a capability report to indicate a supported physical downlink control channel (PDCCH) monitoring capability to a network node. However, Lee in the same or similar field of endeavor teaches a capability report to indicate a supported physical downlink control channel (PDCCH) monitoring capability to a network node(20210028961, see paragraph [0006], , UE capability information related to the channel estimation, receiving, from the base station, information for a PDCCH monitoring span, and performing a channel estimation based on the information for the PDCCH monitoring span, wherein the UE capability information may include information for a maximum number of control channel elements (CCEs) capable of being channel-estimated per PDCCH monitoring span). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Lin’s system/method because it would allow reporting of a maximum number of CCEs capable of being channel-estimated in one PDCCH monitoring span.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient maximum resource utilization (Lee; [0020]).

Regarding claim 2: Lin discloses the method of Claim 1, wherein the supported span arrangement comprises only aligned spans across component carriers (20200169991, see paragraph [0046], a slot may include multiple PDCCH monitoring spans; a UE may receive a PDCCH monitoring configuration, and each PDCCH monitoring occasion allocated by the PDCCH monitoring configuration may be fully contained in one of the PDCCH monitoring spans, a PDCCH monitoring capability of the UE may include a duplet (X, Y) or a triplet (X, Y, μ), where X is the minimum time separation between the start of two PDCCH monitoring spans, Y is the length of each PDCCH monitoring span, and μ is the numerology. X and Y may be in unit of symbols, the PDCCH monitoring capability may also include an indication whether a granularity of the limit of BDs and CCEs is slot-based or non-slot based (e.g., BD/CCE limit is configured per PDCCH monitoring span), for the value of μ please see Table 1 where the relation between the span and numerology is shown).  

Regarding claim 3: Lin discloses the method of Claim 2, wherein the determining comprises determining the monitoring budget according to a first approach in an event that the aligned spans are configured 20200169991, see paragraphs [0050-0051], a slot CCE limit of the first PDCCH monitoring configuration (e.g., for eMBB service) may be set according to Table 1 (e.g., slot-based CCE limit), i.e., the slot CCE limit of the first PDCCH monitoring configuration may be 56 when μ is 0; and for the second PDCCH monitoring configuration (e.g. for URLLC service), the maximum number CCEs may be configured per half slot (e.g., non-slot based CCE limit) according to Table 1,i.e., the slot CCE limit of the second PDCCH configuration may be 56×2=112 when μ is 0).  

Regarding claim 4: Lin discloses the method of Claim 1, wherein the supported span arrangement comprises both aligned spans and non-aligned spans across component carriers (20200169991, see paragraph [0053],  the maximum number of non-overlapped CCEs in one PDCCH monitoring span may be bound by a span CCE limit corresponding to the second PDCCH monitoring configuration, different PDCCH monitoring configurations may have different values of the span CCE limit, for example, the span CCE limit for the (2, 2) monitoring span configuration may be 16 when μ is 0, 1, 2, 3; for the (7, 3) monitoring span configuration, one slot may include two PDCCH monitoring spans, and the span CCE limit for the (7, 3) monitoring span configuration may be 56 when μ is 0 and may be 32 when μ is 3, and the maximum number of BDs in one PDCCH monitoring span may be bound by a span BD limit corresponding to the second PDCCH monitoring configuration). 
 
Regarding claim 5: Lin discloses the method of Claim 4, wherein the determining comprises determining the monitoring budget according to a second approach in an event that the non-aligned spans are configured(20200169991, see paragraph [0053],  the maximum number of BDs in one PDCCH monitoring span may be bound by a span BD limit corresponding to the second PDCCH monitoring configuration).  
 
Regarding claim 6: Lin discloses the method of Claim 1, further comprising: splitting, by the processor, the monitoring budget among a plurality of component carriers with aligned spans(20200169991, see paragraph [0144] In one implementation, an indicator in the DCI on the scheduled cell may indicate the activation/deactivation of sub-slots on both of the scheduling cell and the scheduled cell. Sub-slots on the scheduling cell may be associated with the PDCCH monitoring for scheduling data on the scheduled cell, and  K value may be split to multiple values (e.g., there may be multiple K values) associated with different cells to indicate activation/deactivation of sub-slots).  

Regarding claim 7: Lin discloses the method of Claim 1, further comprising: determining, by the processor, whether a PDCCH monitoring configuration is compliant with the supported PDCCH monitoring capability; and considering, by the processor, the PDCCH monitoring configuration as an error case in an event that the PDCCH monitoring configuration is different from the supported PDCCH monitoring capability(20200169991, see paragraph [0044], assuming the equipment used is in compliance with the release and interoperability guideline,  the maximum number of BDs and CCEs may be configured per half slot, the numbers in Table 1 may be unchanged, but the numbers may indicate the limits per half slot instead, in some cases the limit of BDs and CCEs may be configured based on sub-slot granularity or monitoring occasions within a slot, and the limit of BDs and CCEs for the URLLC service may be configured based on sub-slot granularity or monitoring occasions within a slot (e.g., non-slot based), whereas the limit of BDs and CCEs for the eMBB service may be configured per slot (e.g., slot-based).  

Regarding claim 8: Lin discloses the method of Claim 1, further comprising: determining, by the processor, whether a PDCCH monitoring configuration is compliant with the supported PDCCH monitoring capability; and ignoring, by the processor, the PDCCH monitoring configuration in an event that the PDCCH monitoring configuration is different from the supported PDCCH monitoring capability (20200169991, see paragraph [0044], assuming the equipment used is in compliance with the release and interoperability guideline,  the maximum number of BDs and CCEs may be configured per half slot, the numbers in Table 1 may be unchanged, but the numbers may indicate the limits per half slot instead, in some cases the limit of BDs and CCEs may be configured based on sub-slot granularity or monitoring occasions within a slot, and the limit of BDs and CCEs for the URLLC service may be configured based on sub-slot granularity or monitoring occasions within a slot (e.g., non-slot based), whereas the limit of BDs and CCEs for the eMBB service may be configured per slot (e.g., slot-based, and it should be known that non-compliant equipment with release guideline may not operate correctly). 

Regarding claim 9: Lin discloses a monitoring budget based on the PDCCH monitoring configuration and the supported PDCCH monitoring capability. However, Lin does not explicitly teach the method of Claim 1, wherein the capability report comprises an indication indicating whether only aligned spans is supported across carrier components. However, Lee in the same or similar field of endeavor teaches the method of Claim 1, wherein the capability report comprises an indication indicating whether only aligned spans is supported across carrier components (20210028961, see paragraph [0006] a user equipment (UE) includes transmits to a base station a UE capability information related to the channel estimation that is  received from the base station, and this information may be for a PDCCH monitoring span, and performing a channel estimation based on the information for the PDCCH monitoring span; the UE capability information may include information for a maximum number of control channel elements (CCEs) capable of being channel-estimated per PDCCH monitoring span).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Lin’s system/method because it would allow reporting of a maximum number of CCEs capable of being channel-estimated in one PDCCH monitoring span.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient maximum resource utilization (Lee; [0020]).

Regarding claim 10: Lin discloses the method of Claim 1, wherein the capability report comprises an indication indicating whether both aligned and non-aligned spans are supported across carrier components (20200169991, see paragraph [0046], a slot may include multiple PDCCH monitoring spans; a UE may receive a PDCCH monitoring configuration, and each PDCCH monitoring occasion allocated by the PDCCH monitoring configuration may be fully contained in one of the PDCCH monitoring spans, a PDCCH monitoring capability of the UE may include a duplet (X, Y) or a triplet (X, Y, μ), where X is the minimum time separation between the start of two PDCCH monitoring spans, Y is the length of each PDCCH monitoring span, and μ is the numerology,  X and Y may be in unit of symbols. In one implementation, the PDCCH monitoring capability may also include an indication whether a granularity of the limit of BDs and CCEs is slot-based or non-slot based (e.g., BD/CCE limit is configured per PDCCH monitoring span).  

Regarding claim 11: Lin discloses an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: receiving, via the transceiver, a PDCCH monitoring configuration compliant with the supported PDCCH monitoring capability from the network node(20200169991, see paragraph [0046], a slot may include multiple PDCCH monitoring spans; a UE may receive a PDCCH monitoring configuration, and each PDCCH monitoring occasion allocated by the PDCCH monitoring configuration may be fully contained in one of the PDCCH monitoring spans, a PDCCH monitoring capability of the UE may include a duplet (X, Y) or a triplet (X, Y, μ), where X is the minimum time separation between the start of two PDCCH monitoring spans, Y is the length of each PDCCH monitoring span, and μ is the numerology. X and Y may be in unit of symbols, the PDCCH monitoring capability may also include an indication whether a granularity of the limit of BDs and CCEs is slot-based or non-slot based (e.g., BD/CCE limit is configured per PDCCH monitoring span), for the value of μ please see Table 1 and it should be noted that there are sub-slots with a slot because of the choice of the value of μ and the ID of a sub-slot and activity status and the number of sub-slots configured are shown in Table 3); determining a monitoring budget based on the PDCCH monitoring configuration and the supported PDCCH monitoring capability(20200169991, see paragraph [0047],  FIG. 1,  one slot may include fourteen symbols, and for a PDCCH monitoring capability (2, 2), the period of monitoring span, i.e., the time separation between the start of two spans is 2 symbols, and each monitoring span has a length of 2 symbols, and for another a PDCCH monitoring capability (2, 1), the period of monitoring span is 2 symbols, and each monitoring span has a length of 1 symbol; when a monitoring span has a period of 4 symbols, and each monitoring span has a length of 3 symbols, i.e., a PDCCH monitoring capability(4,3) ; when monitoring span has a period of 7 symbols, and each monitoring span has a length of 3 symbols a PDCCH monitoring capability(7,3); monitoring span has a period of 3 symbols, and each monitoring span has a length of 3 symbols, i.e.,  a PDCCH monitoring capability(3,3);  and performing a PDCCH monitoring according to the monitoring budget(20200169991, see paragraph [0048] In one implementation, the PDCCH monitoring capability or the length of a sub-slot may be dynamically changeable according to different requirements., for example, for one requirement whether each sub-slot is activated or not may depend on the existence of URLLC traffic; when there is a need for scheduling URLLC data, a sub-slot may be activated; otherwise, the sub-slot may be deactivated to reduce power consumption. In one implementation, deactivation of a sub-slot may not be restricted in one slot. In one implementation, a set of sub-slots that are present in multiple slots may be deactivated (e.g., a specific sub-slot may remain deactivated for multiple slots), and as a result, a slot may be configured with eMBB PDCCH monitoring capability when the PDCCH monitoring spans for URLLC are deactivated, and the slot may be configured with URLLC PDCCH monitoring capability when the PDCCH monitoring spans for URLLC are activated), wherein the supported PDCCH monitoring capability comprises a supported span arrangement(20200169991, see paragraphs [0050-0051], a slot CCE limit of the first PDCCH monitoring configuration (e.g., for eMBB service) may be set according to Table 1 (e.g., slot-based CCE limit), i.e., the slot CCE limit of the first PDCCH monitoring configuration may be 56 when μ is 0; and for the second PDCCH monitoring configuration (e.g. for URLLC service), the maximum number CCEs may be configured per half slot (e.g., non-slot based CCE limit) according to Table 1,i.e., the slot CCE limit of the second PDCCH configuration may be 56×2=112 when μ is 0. It should be noted that the half-slot granularity used in the URLLC service is exemplary rather than limiting. Other sub-slot granularity may be used (e.g., one slot includes seven sub-slots) in different implementations, and  based on Table 1, the slot BD limit of the first PDCCH monitoring configuration may be 44 when μ is 0, while the slot BD limit of the second PDCCH monitoring configuration may be 44×2=88 when μ is 0).
 
 However, Lin does not explicitly teach transmitting, via the transceiver, a capability report to indicate a supported physical downlink control channel (PDCCH) monitoring capability to a network node. However, Lee in the same or similar field of endeavor teaches transmitting, via the transceiver, a capability report to indicate a supported physical downlink control channel (PDCCH) monitoring capability to a network node (20210028961, see paragraph [0006], , UE capability information related to the channel estimation, receiving, from the base station, information for a PDCCH monitoring span, and performing a channel estimation based on the information for the PDCCH monitoring span, wherein the UE capability information may include information for a maximum number of control channel elements (CCEs) capable of being channel-estimated per PDCCH monitoring span). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Lin’s system/method because it would allow reporting of a maximum number of CCEs capable of being channel-estimated in one PDCCH monitoring span.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient maximum resource utilization (Lee; [0020]).

Regarding claim 12: Lin discloses the apparatus of Claim 11, wherein the supported span arrangement comprises only aligned spans across component carriers(20200169991, see paragraph [0046], a slot may include multiple PDCCH monitoring spans; a UE may receive a PDCCH monitoring configuration, and each PDCCH monitoring occasion allocated by the PDCCH monitoring configuration may be fully contained in one of the PDCCH monitoring spans, a PDCCH monitoring capability of the UE may include a duplet (X, Y) or a triplet (X, Y, μ), where X is the minimum time separation between the start of two PDCCH monitoring spans, Y is the length of each PDCCH monitoring span, and μ is the numerology. X and Y may be in unit of symbols, the PDCCH monitoring capability may also include an indication whether a granularity of the limit of BDs and CCEs is slot-based or non-slot based (e.g., BD/CCE limit is configured per PDCCH monitoring span), for the value of μ please see Table 1 where the relation between the span and numerology is shown).    

Regarding claim 13: Lin discloses the apparatus of Claim 12, wherein, in determining the monitoring budget, the processor determines the monitoring budget according to a first approach in an event that the aligned spans are configured 20200169991, see paragraphs [0050-0051], a slot CCE limit of the first PDCCH monitoring configuration (e.g., for eMBB service) may be set according to Table 1 (e.g., slot-based CCE limit), i.e., the slot CCE limit of the first PDCCH monitoring configuration may be 56 when μ is 0; and for the second PDCCH monitoring configuration (e.g. for URLLC service), the maximum number CCEs may be configured per half slot (e.g., non-slot based CCE limit) according to Table 1,i.e., the slot CCE limit of the second PDCCH configuration may be 56×2=112 when μ is 0).  
  
Regarding claim 14: Lin discloses the apparatus of Claim 11, wherein the supported span arrangement comprises both aligned spans and non-aligned spans across component carriers(20200169991, see paragraph [0053],  the maximum number of non-overlapped CCEs in one PDCCH monitoring span may be bound by a span CCE limit corresponding to the second PDCCH monitoring configuration, different PDCCH monitoring configurations may have different values of the span CCE limit, for example, the span CCE limit for the (2, 2) monitoring span configuration may be 16 when μ is 0, 1, 2, 3; for the (7, 3) monitoring span configuration, one slot may include two PDCCH monitoring spans, and the span CCE limit for the (7, 3) monitoring span configuration may be 56 when μ is 0 and may be 32 when μ is 3, and the maximum number of BDs in one PDCCH monitoring span may be bound by a span BD limit corresponding to the second PDCCH monitoring configuration).  
  
Regarding claim 15: Lin discloses the apparatus of Claim 14, wherein, in determining the monitoring budget, the processor determines the monitoring budget according to a second approach in an event that the non-aligned spans are configured(20200169991, see paragraph [0053],  the maximum number of BDs in one PDCCH monitoring span may be bound by a span BD limit corresponding to the second PDCCH monitoring configuration).    

Regarding claim 16: Lin discloses the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: splitting the monitoring budget among a plurality of component carriers with aligned spans(20200169991, see paragraph [0144] In one implementation, an indicator in the DCI on the scheduled cell may indicate the activation/deactivation of sub-slots on both of the scheduling cell and the scheduled cell; sub-slots on the scheduling cell may be associated with the PDCCH monitoring for scheduling data on the scheduled cell, and  K value may be split to multiple values (e.g., there may be multiple K values) associated with different cells to indicate activation/deactivation of sub-slots).  
  
Regarding claim 17: Lin discloses the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: determining whether a PDCCH monitoring configuration is compliant with the supported PDCCH monitoring capability; and considering the PDCCH monitoring configuration as an error case in an event that the PDCCH monitoring configuration is different from the supported PDCCH monitoring capability(20200169991, see paragraph [0044], assuming the equipment used is in compliance with the release and interoperability guideline,  the maximum number of BDs and CCEs may be configured per half slot, the numbers in Table 1 may be unchanged, but the numbers may indicate the limits per half slot instead, in some cases the limit of BDs and CCEs may be configured based on sub-slot granularity or monitoring occasions within a slot, and the limit of BDs and CCEs for the URLLC service may be configured based on sub-slot granularity or monitoring occasions within a slot (e.g., non-slot based), whereas the limit of BDs and CCEs for the eMBB service may be configured per slot (e.g., slot-based).  
  
Regarding claim 18: Lin discloses the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: determining whether a PDCCH monitoring configuration is compliant with the supported PDCCH monitoring capability; and ignoring the PDCCH monitoring configuration in an event that the PDCCH monitoring configuration is different from the supported PDCCH monitoring capability(20200169991, see paragraph [0044], assuming the equipment used is in compliance with the release and interoperability guideline,  the maximum number of BDs and CCEs may be configured per half slot, the numbers in Table 1 may be unchanged, but the numbers may indicate the limits per half slot instead, in some cases the limit of BDs and CCEs may be configured based on sub-slot granularity or monitoring occasions within a slot, and the limit of BDs and CCEs for the URLLC service may be configured based on sub-slot granularity or monitoring occasions within a slot (e.g., non-slot based), whereas the limit of BDs and CCEs for the eMBB service may be configured per slot (e.g., slot-based, and it should be known that non-compliant equipment with release guideline may not operate correctly).  
 
Regarding claim 19: Lin discloses a monitoring budget based on the PDCCH monitoring configuration and the supported PDCCH monitoring capability. However, Lin does not explicitly teach the apparatus of Claim 11, wherein the capability report comprises an indication indicating whether only aligned spans is supported across carrier components. However, Lee in the same or similar field of endeavor teaches the apparatus of Claim 11, wherein the capability report comprises an indication indicating whether only aligned spans is supported across carrier components(20210028961, see paragraph [0006] a user equipment (UE) includes transmits to a base station a UE capability information related to the channel estimation that is  received from the base station, and this information may be for a PDCCH monitoring span, and performing a channel estimation based on the information for the PDCCH monitoring span; the UE capability information may include information for a maximum number of control channel elements (CCEs) capable of being channel-estimated per PDCCH monitoring span).    It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Lin’s system/method because it would allow reporting of a maximum number of CCEs capable of being channel-estimated in one PDCCH monitoring span.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient maximum resource utilization (Lee; [0020]).

Regarding claim 20: Lin discloses the apparatus of Claim 11, wherein the capability report comprises an indication indicating whether both aligned and non-aligned spans are supported across carrier components(20200169991, see paragraph [0046], a slot may include multiple PDCCH monitoring spans; a  UE may receive a PDCCH monitoring configuration, and each PDCCH monitoring occasion allocated by the PDCCH monitoring configuration may be fully contained in one of the PDCCH monitoring spans, a PDCCH monitoring capability of the UE may include a duplet (X, Y) or a triplet (X, Y, μ), where X is the minimum time separation between the start of two PDCCH monitoring spans, Y is the length of each PDCCH monitoring span, and μ is the numerology,  X and Y may be in unit of symbols. In one implementation, the PDCCH monitoring capability may also include an indication whether a granularity of the limit of BDs and CCEs is slot-based or non-slot based (e.g., BD/CCE limit is configured per PDCCH monitoring span).  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476